DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Applicants’ amendment which was filed on 12/01/2021 has been entered.  Claim 1 has been emended.  Claims 6 and 21-35 have been canceled.  No claims have been added.  Claims 1-5 and 7-20 are still pending in this application, with claim 1 and being independent.

Terminal Disclaimer
The electronic terminal disclaimer filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application has been automatically approved by EFS-Web.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

CLAIMS

Claim 7 line 1, after “claim” a number “6” has been changed to -1-.

Allowable Subject Matter
This communication is in response to amendment filed on 12/01/2021.
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-5 and 7-20 are dependent on claim 1.

Regarding claim 1, the prior art of record either individually or in combination does not disclose or fairly suggest a method in a data processing system for automatically determining an outcome of a phone call with the claimed detailed limitations such as the use of “receiving voice data of the phone call”, the use of “transmitting a response communication based on the voice data, wherein the response communication includes at least one audible or signifier”, the use of “identifying, the at least one audible or signifier in the response communication; accessing a list of audibles and signifiers stored in a database”, the use of “determining whether there is at least one audible or signifier in the response communication”, the use of “identifying adjacent words in the response communication when the at least one audible or signifier is in the response communication”, and the use of “automatically determining the outcome of the phone call based on the audible or signifier in the response communication” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants’ Remarks & Arguments filed on 12/01/2021 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
12/21/2021